Citation Nr: 1017515	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-34 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for eye/vision 
problems. 

3.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to 
May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and July 2009 rating 
decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  In 
pertinent part of the June 2006 decision, the RO denied 
service connection for tinnitus and eye/vision problems.  

The June 2006 rating decision also denied service connection 
for PTSD; however, the July 2009 rating decision then granted 
the Veteran service connection for PTSD with an initial 30 
percent disability rating, effective January 31, 2006.  The 
Veteran then filed an appeal to the initial rating for his 
PTSD.  During the pendency of the appeal, the December 2009 
rating decision granted the Veteran a 50 percent disability 
rating, effective January 31, 2006, the date of the Veteran's 
claim.  Inasmuch as a rating higher than 50 percent for PTSD 
is available, and inasmuch as a claimant is presumed to be 
seeking maximum available benefit for a given disability, the 
claim for higher ratings, as reflected on the title page, 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The Veteran testified before a Decision Review Officer (DRO) 
in April 2009 and before the undersigned Veterans Law Judge 
in March 2010.  At the Veteran's Board hearing he was 
represented by Camden County Veterans Affairs.  

The Veteran also appealed a February 2007 rating decision 
that denied service connection for bladder cancer.  At his 
April 2009 DRO hearing the Veteran withdrew the appeal.  
Accordingly, the issue of entitlement to service connection 
for bladder cancer is not on appeal.  

In August 2009, the Veteran sent in new medical information 
with regard to the bladder cancer claim.  During his March 
2010 hearing, the Veteran appears to be raising a claim for 
entitlement to service connection for hearing loss.  (Service 
connection for bilateral hearing loss was previously denied 
by way of a June 2006 rating decision.)  These matters have 
not been addressed by the Agency of Original Jurisdiction 
(AOJ).  The Board does not have jurisdiction over them and 
they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for vision/eye 
problems is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The currently demonstrated tinnitus is shown as likely as 
not to be due to the exposure to loud noise during his period 
of active service.  

3.  Throughout the rating period on appeal, the Veteran's 
PTSD is manifested by flattened affect, impairment of memory, 
disturbance of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  However, there is no evidence that the 
Veteran's PTSD symptoms are so severe as to manifest in any 
of the following: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; and an inability to establish and maintain effective 
relationships.  

CONCLUSIONS OF LAW

1.  Extending the benefit of any doubt to the Veteran, 
disability manifested by tinnitus is due disease or injury 
that was incurred in active service.  38 U.S.C.A. § 1110, 
1131, 5.107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).  

2.  The criteria for the assignment of a rating in excess of 
50 percent for PTSD have not been met at any point during the 
appeal period.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic 
Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
April 2006, February 2009, and June 2009 correspondences. 
These letters detailed to elements of a service connection 
claim, an increased rating claim, described the evidence and 
information necessary to substantiate the claims, and set 
forth the respective responsibilities of VA and the Veteran 
in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran of the disability rating and effective dates in a 
March 2006, April 2006, February 2009, and June 2009 letters.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examination in July 2009.  The Board finds that this 
examination was stated in terms conforming to the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Veteran testified before the Board in March 2010. 

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided. 


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection the 
file must contain evidence establishing all three of he 
following: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the Veteran's claims file, the 
Board finds that by granting the Veteran the benefit of the 
doubt, service connection should be granted for tinnitus.  

While the Veteran's service treatment records and report of 
separation examination are silent for any finding of 
tinnitus, the Veteran testified that during service he was a 
combat engineer and was exposed to excessive loud noises 
(including from grenades), and that he did not wear any 
hearing protection.  This was supported by the Veteran's July 
2009 VA examination.  In addition to his testimony, the 
Veteran has indicated in various statements that he suffered 
tinnitus as a result of exposure to loud noise in service.  
The clinical evidence of record clearly indicates that the 
Veteran currently has a diagnosis of tinnitus. 

First and foremost, by its nature tinnitus is a ringing in 
the ears that can be detected by the Veteran and is not 
likely something that can be measured by a medical 
professional.  As such, the Veteran's statements as to when 
the ringing in the ears began are important and credible 
evidence going toward the matter of when the condition began.  
The Veteran maintains that his tinnitus is a result of combat 
noise exposure at the outset, the Board points out that the 
Veteran is competent to describe his exposure to loud sounds, 
and he is also competent to testify as to his experience of 
ringing in the ears in service and after service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (providing that 
ringing in the ears is capable of lay observation).

Throughout the course of his communications with VA, the 
Veteran has consistently maintained that his tinnitus began 
in service; the Board finds that his consistency credible.  
Moreover, and as stated above, the Veteran is entirely 
competent to attest to symptoms which he can perceive.  The 
Board notes that the  July 2009 VA examiner stated that 
though the Veteran had tinnitus it was not due to service 
since it didn't start until 1990's; however, given the nature 
of tinnitus, the Veteran is the only one who is competent to 
testify as to when he began to perceive tinnitus.  The Board 
finds it pertinent that the record contains no evidence 
showing that the Veteran has ever denied having tinnitus.  

In summary, the Veteran seeks service connection for tinnitus 
as related to in-service noise exposure.  It is clear that 
the Veteran was exposed to in-service combat noise.  Based on 
credible statements given by the Veteran, he has experienced 
tinnitus in service and ever since service.  The Board notes 
that there is no medical evidence against the Veteran's 
assertions.  

After careful review of the record, and in giving 
considerable weight to the Veteran's credible statements and 
the findings shown on private and VA treatment records, and 
giving the benefit of any doubt to the Veteran, the Board 
finds the evidence for and against the claim to be at least 
in approximate balance.  Under such circumstances, resolution 
of all reasonable doubt shall be in the Veteran's favor.  
Consequently, the Board concludes that service connection for 
tinnitus is warranted.


PTSD

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to 
which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).   In cases involving 
a claim for an increased rating, VA's primary focus is upon 
the current level of the Veteran's disability.  This will 
include a review of medical and lay evidence of record 
beginning one year prior to the time Veteran requested an 
increase rating.  That being said, VA will also review the 
history of the Veteran's disability in order to ensure that 
the decision regarding the current disability rating accounts 
for all the prior treatment and the severity of the disorder.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the claim 
on appeal involves a request for higher initial rating 
following the grant of service connection, the Board has 
characterized that issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3

The RO has assigned the Veteran's PTSD disability a 50 
percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (reflecting service connection for PTSD).  According to 
38 C.F.R. § 4.126(a), a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2009).

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002). 

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to 
mental disorders is found at 38 C.F.R. § 4.130.  The 
Veteran's PTSD is currently rated 50 percent since January 
31, 2006 under 38 C.F.R. § 4.130, Diagnostic Code 9411.

To warrant a 50 percent rating under that code, the evidence 
must show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DSM-IV.  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination.

The medical evidence shows a number of GAF scores have been 
assigned during the pendency of this claim.  See Diagnostic 
and Statistical Manual for Mental Disorders, Fourth Edition, 
of the American Psychiatric Association (DSM- IV).  An 
examiner's classification of the level of psychiatric 
impairment, by words or by a score, is to be considered but 
is not determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  A GAF score, however, is highly probative 
as it relates directly to the Veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

A careful review of the Veteran's claims file reveals that 
during the course of the appeal, the Veteran has been 
assigned GAF scores of 39, 40, and 42.  GAF scores between 31 
to 40 indicate some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  GAF scores 
between 41 and 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

After a careful review of the Veteran's claims file the Board 
finds that the preponderance of the evidence does not support 
an evaluation higher than 50 percent.  The evidence of record 
shows that the Veteran's symptoms are manifested by 
occupational and social impairment with reduced reliability 
and productivity and not by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  

On VA examination in July 2009, it was noted that the Veteran 
had nightmares six to seven times a week.  Reports of private 
evaluations noted that he had daily intrusive thoughts, and 
chronic insomnia with difficulty initiating and maintaining 
sleep.  It was also noted that he avoided crowds, and that he 
had an increase in irritable moods and verbal outbursts.  His 
anger was evidenced by punching walls, shoving and hitting 
his wife, and breaking objects around the home.  He socially 
isolated himself.  He reported frequent hypervigiliance, and 
an exaggerated startle response to loud noises.  He sat with 
his back to the wall in order to scan the room for entrances 
and potential escape routes.  He reported at the July 2009 
examination that his mind wandered a lot, that he quickly 
lost focus, and that his short term memory and long term 
memory were mildly dysfunctional.  On mental status 
examination, however, it was noted that that the Vs 
concentration, attention, and memory were found to be 
adequate, with his memory mildly impaired for remote and 
recent events.  This was also noted his private examinations.  
The Veteran's thought process was found to be logical, 
lineal, and goal directed in nature.  His thought content was 
devoid of any frank psychotic material and his insight, 
judgment, and speech were all normal.  He showed no 
complaints or difficulties with activities of daily living 
and no suicidal or homicidal ideations.  No medical records 
report symptoms more severe at any point in the appeal 
period. 

After a careful review of the Veteran's claims file, 
including the above reported examinations, the Board finds 
that throughout the rating period on appeal, the Veteran's 
symptoms are manifested by no more than impairment of memory, 
disturbance of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  These symptoms represent no more than 
occupational and social impairment with reduced reliability 
and productivity, which are contemplated by the 50 percent 
evaluation currently assigned throughout the rating period on 
appeal.  

At no point during the appeal period does the evidence 
reflect that the Veteran suffers from any of the following 
symptoms that meet the criteria for a higher rating: 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; and an inability to establish and maintain effective 
relationships.  To the contrary, the evidence reveals that 
the Veteran was able to independently perform activities of 
daily living.  In addition, reports of his July 2009 VA 
examination and other private examinations noted that the 
Veteran denied suicidal and homicidal ideation.  

Simply put, the 50 percent rating assigned for PTSD over the 
appeal period accurately reflects the severity of the 
disability.  The Veteran's psychiatric symptoms do not 
demonstrate a disability picture that more nearly 
approximates the next-higher, 70 percent, evaluation.  In 
sum, while meeting some criteria indicated under the 70 
percent rating, the Veteran's disability picture nevertheless 
is found to be more closely approximated by the 50 percent 
evaluation throughout the rating period on appeal.  Indeed, 
the hallmarks of his disability appear to involve sleep 
disturbance, flashbacks, and disturbances in motivation and 
mood, all accounted for by the 50 percent rating.  
Accordingly, the claim for increase is denied.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and the Veteran has not alleged, that the criteria for 
extraschedular rating apply to the service-connected PTSD.  

While records on file indicate the Veteran is currently 
unemployed, the Board notes that this is predominantly due to 
nonservice-connected vision problems, and not to his PTSD.  
It was noted on the private January 2010 evaluation report 
that the Veteran could not work because of his PTSD and his 
vision problems.  After careful review, however, the Board 
finds that the evidence of record shows that the Veteran has 
not worked since 2003 because of his vision problems and not 
because of his PTSD.  The Veteran was a truck driver for 12 
years and then drove a tractor trailer for eight years.  
Records show that he lost his job because he failed the eye 
examination in order maintain his CDL license.  In addition, 
the Veteran himself has testified that he lost his job 
because of his failure to maintain his CDL license because of 
his vision problems.  The record clearly supports a finding 
that the predominant reason for the veteran's problems with 
employment is his vision problem - which is not service-
connected.  His PTSD is not the major factor in his 
unemployability, and as such, the lack of employment may not 
be used as a basis to support an extraschedular rating.     

An initial rating in excess of 50 percent for PTSD is denied. 


ORDER

Service connection for tinnitus is granted. 

An initial rating in excess of 50 percent for PTSD is denied. 


REMAND

Further development is warranted with regard to the issue of 
entitlement to service connection for vision/eye problems.  

Records on file appear to indicate that the Veteran had an 
eye injury prior to service.  The Veteran asserts that his 
conditions of service made his eye condition worse so that he 
is now legally blind.

The Veteran has not been afforded a VA examination to 
determine whether he indeed had a preservice I disorder, and 
if so, whether his preexisting eye condition was permanently 
aggravated by his military service.  The RO should schedule 
the Veteran for a VA examination to determine the nature and 
likely etiology of the Veteran's eye/vision problems and to 
arrive at a medical opinion as to whether any pre-service eye 
disorder was permanently aggravated beyond the natural 
progression by military service.  

The Veteran is hereby advised that failure to report to 
scheduled examinations may result in denial of a claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member.  

In addition, the Veteran testified that there may be records 
of private treatment from his optometrist outstanding.  Prior 
to any VA examination, attempts should be made to obtain any 
outstanding records of pertinent medical treatment.  

Accordingly, the remaining matter is REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  Based 
on the Veteran's response, the RO should 
assist him in obtaining any additional 
evidence identified, following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

The RO should make sure all relevant 
documents are obtained from the Veteran's 
private physician Dr. S. 

If any records sought are not obtained, 
the RO should notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe the further action to be taken.  

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of eye/vision 
problems.  The entire claims file must be 
made available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions regarding 
a preservice eye disorder.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine: (a) the 
nature and likely etiology of the 
Veteran's eye/vision problems; and (b) 
provide a medical opinion as to the 
likelihood that any pre-service eye 
disorder was permanently aggravated 
beyond its natural progression by 
military service.  The examiner should 
set forth all examination findings, along 
with the complete rationale for all 
conclusions reached.  

3. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
remaining issue on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


